The cities of Birmingham and Bloomfield Hills, located in Oakland county, and certain individual taxpayers of each city began suits against the board of supervisors of Oakland county and the State tax commission in November, 1934. Both suits are alike and the bills of complaint were filed for similar purposes.
Plaintiffs allege a complete failure on the part of the board of supervisors of Oakland county to equalize values as a basis for the assessment and collection of taxes for the fiscal year 1934-1935 in accordance with the provisions of 1 Comp. Laws 1929, § 3422, in that there was a deliberate scheme to compel the taxpayers of plaintiff cities to pay more than their share of the taxes and thus shift the burden of taxes from other parts of Oakland county.
When the assessment rolls of plaintiff cities were presented to the board of supervisors they were referred *Page 4 
to the equalization committee of the board and their report was adopted by the board on July 18, 1934. Following the adoption of this report and after the board had adjourned, the plaintiff cities appealed to the State tax commission which thereupon called a meeting of said commission in Pontiac for September 17, 1934, for the purpose of hearing evidence upon said petition, and directed that each supervisor of Oakland county personally appear on said date with the assessment roll of his township. At this hearing no testimony was taken, although plaintiff cities were given an opportunity to produce evidence. Later the State tax commission made an order dismissing plaintiffs' petitions, whereupon plaintiffs began these suits which were dismissed by the trial judge and from which decrees plaintiffs appeal.
Plaintiffs claim that the assessment rolls prepared by the cities of Pontiac and Royal Oak in said county do not show the true cash values of the taxable property; that said assessment rolls show an omission of large amounts of personal property from the city of Pontiac; that the board of supervisors did not attempt to equalize nor examine said assessment rolls as to whether the property had been assessed at its true cash value; and that the State tax commission denied to plaintiffs a hearing upon the matters as set up in their appeals; that the property of the individual taxpayers of plaintiff cities was assessed by their respective city assessors at its true cash value but was equalized at a higher sum.
The defendants contend that plaintiff cities are not proper parties plaintiff as they own no property subject to assessment and taxation; that the equalization of the entire county as fixed by the State tax commission is conclusive and not subject to review *Page 5 
by courts of law; and further that the allegations of fact set forth in the bills of complaint are too vague, uncertain and general to sustain the charge of fraud.
The laws of Michigan relating to the assessment of taxes so far as they are directly concerned with the facts involved in this case may be found in the following sections of 1 Comp. Laws 1929:
Section 3412 provides that the assessing officer shall make and complete an assessment roll prior to the first Monday in June of each year and that the assessment shall be based upon the true cash value of the assessable property.
Sections 3417, 3418, provide for meetings of the board of review at which time and place taxpayers upon sufficient cause being shown may have valuations upon their property corrected.
Section 3422 provides for the examination and equalization of the assessment roll by the board of supervisors and appeal to the State tax commission by any aggrieved supervisor. The board of State tax commissioners "shall have the right" to order an investigation of the matters set forth in the petition and if it shall decide that the determination and equalization made by the board of supervisors is correct "no further action shall be taken." However, if it decides that the valuations have been improperly equalized "it shall proceed to make such deductions from, or additions to the valuations of the respective townships, wards or cities as may be deemed proper," which shall be final and binding upon the board of supervisors.
The first question that presents itself to us is the right of plaintiff cities and the ten taxpayers to bring these suits. We think there can be no question as to the right of an individual taxpayer to bring suit for relief against his own assessment. In Peninsula *Page 6 Iron  Lumber Co. v. Township of Crystal Falls, 60 Mich. 510, we held that an assessment against lands for taxation may be assailed in court if it can be shown that the supervisor or board of review acted fraudulently. But in the cases at bar there is no authority shown by the individual taxpayers to act for other taxpayers of the county whose relief, if any, is against the assessments made on their own property only.
The next question is, whether the plaintiff cities have the right to bring this action. Plaintiffs predicate their right upon the holding in City of Saginaw v. Consumers' Power Co.,213 Mich. 460, 482. In that case we said: "We think the city as representative of its inhabitants may maintain this bill in their behalf and thus avoid a multiplicity of suits." But this right is conditioned upon the principle adopted by this court in Merrill v. Humphrey, Auditor-General, 24 Mich. 170, namely, that in order to restrain the collection of taxes because of excessiveness, the party so complaining must first pay or offer to pay the correct amount of the tax. This principle has been affirmed in the following cases: Palmer v. Township ofNapoleon, 16 Mich. 176; Connors v. City of Detroit, 41 Mich. 128;  Sinclair v. Learned, 51 Mich. 335; and Lau v.Stack, 269 Mich. 396.
It is fundamental law that plaintiff cities would have no authority to pay the whole or a part of an individual taxpayer's taxes in order to place itself in a position to take advantage of the above rule. If the individual taxpayers are to obtain any relief they also must comply with the above rule, and not having done so are now precluded from bringing this action.
The only remaining question that we find necessary to decide is the effect of the adopting of the report *Page 7 
of the equalization committee by the board of supervisors. We held in Boyce v. Sebring, 66 Mich. 210, that the adoption of the committee's report by the board of supervisors was the action of the board.
Other questions were raised and briefed, but we find it unnecessary to decide them.
Orders affirmed, no costs will be taxed as a public question is involved.
POTTER, C.J., and NELSON SHARPE, NORTH, FEAD, WIEST, BUTZEL, and BUSHNELL, JJ., concurred.